DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 17/387,474 filed on 7/28/2021.
Currently, claims 1-16 are pending and examined. 
Claim Objections
Claims 1-16 are objected to because of the following informalities: claim 1, line 11; a phrase “characterized in that” should be replaced “wherein” instead.  Appropriate correction is required. Claims 2-16 depending upon the objected claim 1 are also objected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 6, 20, 22; a phrase “which” is confusing and indefinite because does not clear whether “which” referring to which structure? Clarification is required. Claims 2-16 depending upon the rejected claim 1 are also rejected. 
Re claim 1, line 16; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Claims 10, 12, 13; having the same issues as mentioned are also rejected. 
Re claim 4, line 1; a citation “configured for” is confusing and indefinite because does not clear whether which particular structure is “configured for”? Clarification is required. Claims 5-6 having the same issues as mentioned are also rejected.
Re claim 7, line 1; a citation “the aspects” does not have a proper antecedent basis. Correction is required. 
Re claim 10, line 1; a citation “the one” does not have a proper antecedent basis. Correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2021/0304537 to Reed et al. (‘Reed’).
Re claims 1-2: Reed discloses a smart door open bot apparatus 100 comprising: a camera 120 for detecting a foot portion of at least one authorized user in the vicinity of a door 112 latched with the bot; a sensor 114 that detects the at least one authorized user standing in a predetermined range (par. [0169]) from the door latched with the bot; a docking module 102 including an energy release button which outputs a drive signal for opening and closing the door 112 (see par. [0170]); wherein the sensor 114 directed by the camera 120 determines whether the at least one authorized user has an intention of aspects towards the door 112 based on whether a detection signal indicative of detecting the foot portion is input from the camera 120, characterized in that the sensor 114 further determines whether the at least one authorized user does not stand in the predetermined range from the door 112 latched to the bot and the door can be opened or closed based on the detection signal from the sensor 114, and wherein the energy release button (e.g. within the docking module) is configured to output the drive signal for opening and closing the door when the sensor 114 directed by the camera 120 determines that the at least one authorized user has an intention of one of a plurality of aspects towards the door 112 based on the detection of the foot portion by the camera while the at least one authorized user does not stand in the predetermined range from the door 112; a screen 124 which displays one of a plurality of messages that reflects one of a set of commands intended by the at least one authorized user; and a clamp 114 which automatically latches with the door to self-calibrate operative of at least one mode (see par. [0170]); and inherently comprising a battery pack (e.g. within the docking module or a controller 118) for exchanging at least one powered battery placed inside the smart door open bot 100.
Note: claims are sole draw to “A smart door open bot apparatus”, “an authorized user” is not part of the invention; therefore, any relations to “an authorized user” has been considered as a functional or intended used of a device citation(s); and has no patentable weight being given.  
Re claims 3-6: wherein the sensor 114 is configured for receiving data relating to the aspects of the at least one authorized user, including data from the camera 120, the sensor, or a combination thereof; configured for extracting, at the smart door open bot 100, from the received data (e.g. from 102), features relevant to events relating to the at least one authorized user; configured for extracting, at the smart door open bot 100, at least one intent of at least one event relating to the at least one authorized user; configured for performing, at the smart door open bot 100, an action based on the extracted at least one intent (see par. [0172]).
Re claim 7: wherein the data (par. [0063]) relating to the aspects of the at least one authorized user comprises live data retrieved from a plurality of capture points that the at least one authorized user is exposed to and wherein the bot interacts with at least one of the camera 120, the sensor 114, a depth AL camera, microphone, smart mobile, smart watch, smart door lock, voice controller, or mobile robot.
Re claim 8: wherein the at least one sensor 114 comprises at least one of an audio sensor, video sensor, or biometric sensor (see par. [0077]).
Re claim 9: wherein the data further comprises at least one of text, audio, video, social media content, chat, SMS, email, real-time movements, breathing, cardiac frequency, and sleep patterns (see par. [0085]).
Re claim 10: (see also 112 2nd rejections above) wherein the one of the at least one of the set of commands (see par. [0085]) is reflected from the at least one authorized user or occurrence when the smart door open bot adjusts height in accordance with the door 112 during an event of opening or closing the door or any combination thereof.
Re claim 11: wherein the camera 120 matches walking patterns by detecting speed and direction of the foot of the at least one authorized user (see Figs. 8-9).
Re claim 12: wherein the docking module 102 acts as a lock member when engaged with a power transfer line, the power transfer line is locked to supply power to the bot (see par. [0170], lines 5-13).
Re claim 13: wherein the docking module 102 acts as a unlock member when engaged with a power transfer line, the power transfer line is unlocked to supply power to the bot (par. [0170], lines 5-13).
Re claim 14: wherein thickness of the door is maintained between minimum of three millimeter to maximum of thirty-five millimeter.
Re claim 15: wherein gap between floor and the door is maintained between minimum of three millimeter to maximum of twenty-five millimeter.
Re claim 16: wherein the bot is enabled to communicate via at least one interface for transmitting and receiving signals selected from the group consisting of a wired communications interface, a wireless communications interface, a cellular communications interface, a Wi-Fi communications interface, a near field communications interface, an infrared communications interface, a ZigBee communications interface, a Z-Wave communications interface and a Bluetooth communications interface (see [0168], last eight lines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2021/0304537 to Reed.
Re claims 14-15: Reed discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein thickness of the door is maintained between minimum of three millimeter to maximum of thirty-five millimeter; and wherein gap between floor and the door is maintained between minimum of three millimeter to maximum of twenty-five millimeter. However, this feature would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have different thickness for the door depending upon desirable applications; and maintain a sufficient gap between floor and the door in order to smoothly open or close the door.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale